DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the application filed on 05/05/2021.

Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/24/2022, 05/05/2021, 05/05/2021, 05/05/2021, 05/05/2021 and 05/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claims 14-20 are objected to because of the following informalities:  
Claims 14-20, line 1, “A method” should be changed to “The method”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pettey (US 2005/0053060).

As to claims 1 and 13, Pettey discloses the invention as claimed, including a network interface device for interfacing a host computing device with a network (Figs. 1-3), wherein the network interface device (1101, Fig. 11; Abstract, “interfacing a number of computer servers (or operating system domains) to a network such as Ethernet through a shared network interface controller (NIC)”) comprises circuitry configured to: 
receive a flow of data frames from a first of a plurality of processes running on the host computing device (1102-1106, Fig. 11; 1202-1206, Fig. 12; ¶0008, “Modern computer architecture may be viewed as having three distinct subsystems…
These subsystems are: 1) a processing complex”; ¶0037, “identify packets received by the bus interface with ones of the computer servers”; ¶0100, “Flow will now be described illustrating transmit packets "0" and "N" from processing complexes 1102, 1106”; ¶0105); 
replicate the flow of data frames to produce a plurality of copies of the flow of data frames (1118, Fig. 11; 1218, Fig. 12; ¶0042, “packet replication logic, coupled to the bus interface, to detect whether packets received from a first operating system domain is destined for a second operating system domain”; ¶0078, “the packet replication logic 605 is used…replicated and presented to one or more of the other processing complexes to which the controller 600 is coupled”; ¶0107, “packet replication logic 1218 retains the packet in the fifo 1232 and initiates a transfer of the packet to processing complex 1206”); and 
cause at least one of the copies of the flow of data frames to be delivered to one or more subscribed processes of the plurality of processes running on the host computing device (1102-1106, Fig. 11; 1202-1206, Fig. 12; ¶0042; ¶0078, “since packets originating from one of the processing complexes may be destined for one or more of the other processing complexes for which the shared network interface controller 600 is coupled, the packet replication logic 605 performs the function of determining whether such packets should be transmitted to the Ethernet network, or alternatively, should be replicated and presented to one or more of the other processing complexes to which the controller 600 is coupled”; ¶0107, “packet replication logic 1218 retains the packet in the fifo 1232 and initiates a transfer of the packet to processing complex 1206”); and 
cause a further at least one of the copies of the flow of data frames to be delivered to one or more further devices accessible over the network (¶0037, “transmit/receive logic, coupled to the Ethernet network, and to the association logic, to transmit the packets to the Ethernet network, and to receive packets from the Ethernet network”; ¶0041, “transmitting packets from a number of operating system domains to an Ethernet network thru a shared network interface controller”; ¶0078, “the packet replication logic 605 performs the function of determining whether such packets should be transmitted to the Ethernet network”; ¶0106, “the packet is placed into the transmit fifo 1230 for transfer to the network 1240”). 

As to claim 2, Pettey discloses a data processing system as claimed in claim 1, wherein each of the one or more subscribed processes is associated with a library configured to insert a filter at the network interface device to cause the circuitry of the network interface device to replicate the flow of data frames and deliver one of the copies of the flow of data frames to the respective process (Abstract, “packet replication logic, along with filters and VLAN tables are used for looping back packets originating from one of the operating system domains to one or more of the other operating system domains, for server to server communication, multicast and broadcast operations”; ¶0105, “The multicast packet is compared against filters”; claim 101, “wherein said packet replication logic comprises: filter/vlan logic, for comparing multicast packets with filters established for each of the plurality of operating system domains to determine whether said multicast packets are destined for said second one of the plurality of operating system domains”).

As to claim 3, Pettey discloses a data processing system as claimed in claim 2, wherein each of the libraries is a socket library configured to perform protocol processing (¶0063; ¶0144; ¶0145; ¶0146).

As to claim 4, Pettey discloses a data processing system as claimed in claim 1, wherein each of the one or more subscribed processes is associated with a receive ring, wherein the circuitry of the network interface device is configured to deliver one of the copies of the flow of data frames to each of the receive rings of the one or more subscribed processes (Figs. 7-8; Fig. 11; ¶0085, “descriptors for OSD "0" would be stored in descriptor cache "0", descriptors for OSD "1" would be stored in descriptor cache "1"…descriptor caches 802 for each supported OSD include a transmit descriptor cache portion and a receive descriptor cache portion”). 

As to claim 5, Pettey discloses a data processing system as claimed in claim 1, wherein the one or more subscribed processes comprises a plurality of subscribed processes (1102-1106, Fig. 11; 1202-1206, Fig. 12). 

As to claim 6, Pettey discloses a data processing system as claimed in claim 5, wherein the network interface device is configured to support a filter for each of the plurality of subscribed processes, each of the filters being configured to cause the circuitry to cause one of the copies of the flow of data frames to be delivered to its associated one of the subscribed processes (Abstract, “packet replication logic, along with filters and VLAN tables are used for looping back packets originating from one of the operating system domains to one or more of the other operating system domains, for server to server communication, multicast and broadcast operations”; ¶0105, “The multicast packet is compared against filters”; claim 101, “wherein said packet replication logic comprises: filter/vlan logic, for comparing multicast packets with filters established for each of the plurality of operating system domains to determine whether said multicast packets are destined for said second one of the plurality of operating system domains”).

As to claim 8, Pettey discloses a data processing system as claimed in claim 1, wherein the causing the further at least one of the copies of the flow of data frames to be delivered to the one or more further devices accessible over the network comprises causing the further at least one of the copies of the flow of the data frames to be delivered to one or more further processes subscribed to the flow of data frames (¶0078, “the packet replication logic 605 performs the function of determining whether such packets should be transmitted to the Ethernet network”). 
As to claim 9, Pettey discloses a data processing system as claimed in claim 1, wherein the circuitry of the network interface device is configured to: receive a second flow of data frames from the network (1102-1106, Fig. 11; 1202-1206, Fig. 12; ¶0008, “Modern computer architecture may be viewed as having three distinct subsystems…These subsystems are: 1) a processing complex”; ¶0037, “identify packets received by the bus interface with ones of the computer servers”; ¶0100, “Flow will now be described illustrating transmit packets "0" and "N" from processing complexes 1102, 1106”; ¶0105); duplicate the second flow of data frames (1118, Fig. 11; 1218, Fig. 12; ¶0042, “packet replication logic, coupled to the bus interface, to detect whether packets received from a first operating system domain is destined for a second operating system domain”; ¶0078, “the packet replication logic 605 is used…replicated and presented to one or more of the other processing complexes to which the controller 600 is coupled”; ¶0107, “packet replication logic 1218 retains the packet in the fifo 1232 and initiates a transfer of the packet to processing complex 1206”); and cause copies of the second flow of data frames to be delivered to each of a set of the processes that are subscribed to the second flow of data frames (1102-1106, Fig. 11; 1202-1206, Fig. 12; ¶0042; ¶0078, “since packets originating from one of the processing complexes may be destined for one or more of the other processing complexes for which the shared network interface controller 600 is coupled, the packet replication logic 605 performs the function of determining whether such packets should be transmitted to the Ethernet network, or alternatively, should be replicated and presented to one or more of the other processing complexes to which the controller 600 is coupled”; ¶0107, “packet replication logic 1218 retains the packet in the fifo 1232 and initiates a transfer of the packet to processing complex 1206”). 

As to claim 10, Pettey discloses a data processing system as claimed in claim 9, wherein filtering operations of each of the one or more filters are performed based on frame header bits (¶0105, “a multicast packet is a packet tagged as such in the packet header, and thus determined to be a multicast packet when the packet is received, either from an originating OSD, or from the network. The multicast packet is compared against filters”; ¶0107, “packet "0" is a multicast packet, with header information which must be compared to the filters/vlan logic 1218 per OSD to determine whether it should be destined for other OSD's supported by the controller”). 

As to claim 11, Pettey discloses a data processing system as claimed in claim 1, wherein the causing at least one of the copies of the flow of data frames to be delivered to the one or more further devices accessible over the network comprises switching frames of the at least one of the copies of the flow of data frames onto a physical Ethernet port (¶0038, “data packets received by the controller; transmit/receive logic, to couple the controller to an Ethernet network; buffer logic, coupled to the bus interface and to the transmit/receive logic, to buffer the data packets received by the controller, either from the shared switch, or from the Ethernet network”; ¶0047, “network interface controller having two Ethernet ports for coupling to an Ethernet”; ¶0078, “the packet replication logic 605 performs the function of determining whether such packets should be transmitted to the Ethernet network”). 

As to claim 12, Pettey discloses a data processing system as claimed in claim 1, wherein the circuitry comprises a switch (122, 124, Fig. 1). 

As to claim 14, it is rejected for the same reasons set forth in claim 2 above.

As to claim 15, it is rejected for the same reasons set forth in claim 4 above.

As to claim 16, it is rejected for the same reasons set forth in claim 5 above.

As to claim 17, it is rejected for the same reasons set forth in claim 6 above.

As to claim 19, it is rejected for the same reasons set forth in claim 8 above.

As to claim 20, it is rejected for the same reasons set forth in claim 9 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pettey (US 2005/0053060), in view of Riddoch et al. (US 2007/0183418).

As to claims 7 and 18, Pettey does not specifically disclose wherein each of the plurality of processes are user-level processes. However, Riddoch discloses wherein each of the plurality of processes are user-level processes (¶0004, “application level processes (also called user level processes) execute in a user mode”; ¶0028, “user level transport libraries, which operate within user level”; ¶0033, “the routine proceeds to deliver the packet to the user level process of each port number in the linked list pointed to by the table entry”; ¶0038, “When an application process makes a system call that involves the establishment of a filter for the delivery of incoming data packets, then it is first determined whether the call is of a character that permits a second user level process to make a request to deliver the same incoming data packets also to a second user level endpoint”; ¶0040, “the NIC delivers matching packets to the kernel for forwarding to the appropriate user level process(es)”; ¶0211, “the NIC has the capacity to deliver incoming multicast data packets directly to user level processes”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pettey to include each of the plurality of processes are user-level processes, as taught by Riddoch because it would permit a user level process to make a request to deliver the same incoming data packets also to a user level endpoint, and the NIC delivers matching packets to the kernel for forwarding to the appropriate user level process(es) (Pettey, ¶0038).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blanc et al. (US 2005/0036502), Frailong et al. (US 8,520,675), Shankar et al. (US 2004/0184454), Suemitsu (US 2013/0336327), Rash et al. (US 2014/0279768) disclose method and system for efficient packet replication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960. The examiner can normally be reached 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        July 30, 2022